October 14, 1925.
Petitioner brings this proceeding in the original jurisdiction to enjoin the sale by the city of Spartanburg of $790,000 street improvement bonds, on the ground that the proposed issue, plus outstanding street bonds, will create a bonded debt for street improvements in excess of the constitutional limitation imposed on that city by an amendment ratified March 11, 1923 (33 Stat., 129).
The identical question was decided adversely to petitioner's contention in Heinitsh v. Floyd, 130 S.C. 434;126 S.E., 336.
The injunction prayed is therefore refused, and the petition dismissed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES WATTS, COTHRAN and MARION concur. *Page 488